     Case 1:18-cv-02195-ALC-SDA Document 41 Filed 09/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               9/20/20

SERGEI CHEPILKO,

                               Plaintiff,
                                                             18-cv-02195 (ALC)
                   -against-

THE CITY OF NEW YORK ET AL,

                               Defendants.
ANDREW L. CARTER, JR., United States District Judge:

      The parties should submit a joint status report by October 7, 2020.

SO ORDERED.

Dated: September 20, 2020                            ___________________________________
       New York, New York                                  ANDREW L. CARTER, JR.
                                                           United States District Judge
